

114 S1946 PCS: Tax Relief Extension Act of 2015
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 198114th CONGRESS1st SessionS. 1946[Report No. 114–118]IN THE SENATE OF THE UNITED STATESAugust 5, 2015Mr. Hatch, from the Committee on Finance, reported the following original bill; which was read twice and placed on the calendarA BILLTo amend the Internal Revenue Code of 1986 to extend certain expiring provisions, and for other
			 purposes.
	
		1.Short title, etc
 (a)Short titleThis Act may be cited as the Tax Relief Extension Act of 2015. (b)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986.
 (c)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title, etc. Sec. 2. Sense of the Senate. TITLE I—Provisions that expired in 2014 Subtitle A—Individual tax extenders Sec. 101. Extension and modification of deduction for certain expenses of elementary and secondary school teachers. Sec. 102. Extension and modification of exclusion from gross income of discharge of qualified principal residence indebtedness. Sec. 103. Extension of parity and modification of exclusion from income for employer-provided mass transit and parking benefits. Sec. 104. Extension of mortgage insurance premiums treated as qualified residence interest. Sec. 105. Extension of deduction of State and local general sales taxes. Sec. 106. Extension of special rule for contributions of capital gain real property made for conservation purposes. Sec. 107. Extension of above-the-line deduction for qualified tuition and related expenses. Sec. 108. Extension of tax-free distributions from individual retirement plans for charitable purposes. Subtitle B—Business tax extenders Sec. 111. Extension and modification of research credit. Sec. 112. Extension and modification of temporary minimum low-income housing tax credit rate for non-federally subsidized buildings. Sec. 113. Extension of military housing allowance exclusion for determining whether a tenant in certain counties is low-income. Sec. 114. Extension of Indian employment tax credit. Sec. 115. Extension and modification of new markets tax credit. Sec. 116. Extension and modification of railroad track maintenance credit. Sec. 117. Extension of mine rescue team training credit. Sec. 118. Extension and modification of employer wage credit for employees who are active duty members of the uniformed services. Sec. 119. Extension and modification of work opportunity tax credit. Sec. 120. Extension and modification of qualified zone academy bonds. Sec. 121. Extension of classification of certain race horses as 3-year property. Sec. 122. Extension of 15-year straight-line cost recovery for qualified leasehold improvements, qualified restaurant buildings and improvements, and qualified retail improvements. Sec. 123. Extension of 7-year recovery period for motorsports entertainment complexes. Sec. 124. Extension and modification of accelerated depreciation for business property on an Indian reservation. Sec. 125. Extension of bonus depreciation. Sec. 126. Extension of enhanced charitable deduction for contributions of food inventory. Sec. 127. Extension and modification of increased expensing limitations and treatment of certain real property as section 179 property. Sec. 128. Extension of election to expense mine safety equipment. Sec. 129. Extension of special expensing rules for certain film and television productions; special expensing for live theatrical productions. Sec. 130. Extension of deduction allowable with respect to income attributable to domestic production activities in Puerto Rico. Sec. 131. Extension of modification of tax treatment of certain payments to controlling exempt organizations. Sec. 132. Extension of treatment of certain dividends of regulated investment companies. Sec. 133. Extension of RIC qualified investment entity treatment under FIRPTA. Sec. 134. Extension of subpart F exception for active financing income. Sec. 135. Extension of look-thru treatment of payments between related controlled foreign corporations under foreign personal holding company rules. Sec. 136. Extension of temporary exclusion of 100 percent of gain on certain small business stock. Sec. 137. Extension of basis adjustment to stock of S corporations making charitable contributions of property. Sec. 138. Extension of reduction in S-corporation recognition period for built-in gains tax. Sec. 139. Extension and modification of empowerment zone tax incentives. Sec. 140. Extension of temporary increase in limit on cover over of rum excise taxes to Puerto Rico and the Virgin Islands. Sec. 141. Extension of American Samoa economic development credit. Subtitle C—Energy tax extenders Sec. 151. Extension and modification of credit for nonbusiness energy property. Sec. 152. Extension of credit for new qualified fuel cell motor vehicles. Sec. 153. Extension of credit for alternative fuel vehicle refueling property. Sec. 154. Extension of second generation biofuel producer credit. Sec. 155. Extension and reform of biodiesel tax incentives. Sec. 156. Extension of production credit for Indian coal facilities placed in service before 2009. Sec. 157. Extension of credits with respect to facilities producing energy from certain renewable resources. Sec. 158. Extension of credit for energy-efficient new homes. Sec. 159. Extension of special allowance for second generation biofuel plant property. Sec. 160. Extension and modification of energy efficient commercial buildings deduction. Sec. 161. Extension of special rule for sales or dispositions to implement FERC or State electric restructuring policy for qualified electric utilities. Sec. 162. Extension of excise tax credits relating to alternative fuels. TITLE II—Provision that expired in 2013 Sec. 201. Extension of credit for 2-wheeled plug-in electric vehicles. TITLE III—Revenue provisions Sec. 301. Exclusion from gross income of certain clean coal power grants to non-corporate taxpayers. Sec. 302. Treatment of certain persons as employers with respect to motion picture projects. Sec. 303. Equalization of excise tax and credits with respect to liquefied petroleum gas and liquefied natural gas. Sec. 304. Additional information on returns relating to mortgage interest. TITLE IV—Budgetary effects Sec. 401. Budgetary effects.  2.Sense of the SenateIt is the sense of the Senate that—
 (1)Congress should pursue a process of comprehensive tax reform; (2)Congress should endeavor, as part of such tax reform process, to eliminate temporary provisions from the Internal Revenue Code of 1986 by making permanent those provisions that merit permanency and allowing others to expire; and
 (3)a major focus of such tax reform process should be fostering economic growth and lowering tax rates by broadening the tax base.
			IProvisions that expired in 2014
			AIndividual tax extenders
				101.Extension and modification of deduction for certain expenses of elementary and secondary school
			 teachers
 (a)In generalSubparagraph (D) of section 62(a)(2) is amended by striking or 2014 and inserting 2014, 2015, or 2016. (b)Adjustment for inflationSubparagraph (D) of section 62(a)(2), as amended by subsection (a), is amended—
 (1)by striking teachers.—In the case of and inserting “teachers.—  (i)In generalIn the case of, and
 (2)by adding at the end the following new clause:  (ii)Adjustment for inflationIn the case of any taxable year beginning after 2014, the $250 amount in clause (i) shall be increased by an amount equal to—
 (I)such dollar amount, multiplied by (II)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, by substituting calendar year 2013 for calendar year 1992 in subparagraph (B) thereof.
									If any amount as increased under the preceding sentence is not a multiple of $25, such amount shall
			 be rounded to the nearest multiple of $25..
 (c)Inclusion of professional development expensesClause (i) of section 62(a)(2)(D), as amended by subsections (a) and (b), is amended by striking the period at the end and inserting , and in connection with professional development activities of such educator..
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014. 102.Extension and modification of exclusion from gross income of discharge of qualified principal residence indebtedness (a)Extension Subparagraph (E) of section 108(a)(1) is amended by striking January 1, 2015 and inserting January 1, 2017.
					(b)Modification
 Subparagraph (E) of section 108(a)(1), as amended by subsection (a), is amended by striking discharged before and all that follows and inserting “discharged—
						
 (i)before January 1, 2017, or (ii)subject to an arrangement that is entered into and evidenced in writing before January 1, 2017..
					(c)Effective
 dateThe amendments made by this section shall apply to discharges of indebtedness after December 31, 2014.
					103.Extension of parity and modification of exclusion from income for employer-provided mass transit
			 and parking
			 benefits
					(a)Extension
 (1)In generalParagraph (2) of section 132(f) is amended by striking January 1, 2015 and inserting January 1, 2017. (2)Effective dateThe amendment made by this subsection shall apply to months after December 31, 2014.
						(b)Use of a bike share program as a qualified transportation fringe
 (1)In generalSection 132(f)(5)(F) is amended— (A)in clause (i), by striking repair, and storage, if such bicycle and inserting repair, and storage (or use of a bike sharing program, in the case of taxable years beginning before January 1, 2017), if such bicycle or bike sharing program, and
 (B)in clause (iii)(I), by inserting or bike sharing program after bicycle. (2)Effective dateThe amendments made by this subsection shall apply to months after December 31, 2014.
						104.Extension of mortgage insurance premiums treated as qualified residence interest
 (a)In generalSubclause (I) of section 163(h)(3)(E)(iv) is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Effective dateThe amendment made by this section shall apply to amounts paid or accrued after December 31, 2014.
					105.Extension of deduction of State and local general sales taxes
 (a)In generalSubparagraph (I) of section 164(b)(5) is amended by striking January 1, 2015 and inserting January 1, 2017. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.
					106.Extension of special rule for contributions of capital gain real property made for
			 conservation
			 purposes
 (a)In generalClause (vi) of section 170(b)(1)(E) is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Contributions by certain corporate farmers and ranchersClause (iii) of section 170(b)(2)(B) is amended by striking December 31, 2014 and inserting December 31, 2016.
 (c)Effective dateThe amendments made by this section shall apply to contributions made in taxable years beginning after December 31, 2014.
					107.Extension of above-the-line deduction for qualified tuition and related expenses
 (a)In generalSubsection (e) of section 222 is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.
					108.Extension of tax-free distributions from individual retirement plans for charitable purposes
 (a)In generalSubparagraph (F) of section 408(d)(8) is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Effective dateThe amendment made by this section shall apply to distributions made in taxable years beginning after December 31, 2014.
					BBusiness tax extenders
				111.Extension and modification of research credit
					(a)Extension
 (1)In generalParagraph (1) of section 41(h) is amended by striking December 31, 2014 and inserting December 31, 2016. (2)Effective dateThe amendment made by this subsection shall apply to amounts paid or incurred after December 31, 2014.
						(b)Treatment of research
			 credit for certain startup companies
						(1)In
 generalSection 41 is amended by adding at the end the following new subsection:
							
								(i)Treatment of
				credit for qualified small businesses
									(1)In
 generalAt the election of a qualified small business for any taxable year, section 3111(f) shall apply to the payroll tax credit portion of the credit otherwise determined under subsection (a) for the taxable year and such portion shall not be treated (other than for purposes of section 280C) as a credit determined under subsection (a).
									(2)Payroll tax
 credit portionFor purposes of this subsection, the payroll tax credit portion of the credit determined under subsection (a) with respect to any qualified small business for any taxable year is the least of—
 (A)the amount specified in the election made under this subsection, (B)the credit determined under subsection (a) for the taxable year (determined before the application of this subsection), or
 (C)in the case of a qualified small business other than a partnership or S corporation, the amount of the business credit carryforward under section 39 carried from the taxable year (determined before the application of this subsection to the taxable year).
										(3)Qualified small
 businessFor purposes of this subsection— (A)In generalThe term qualified small business means, with respect to any taxable year—
 (i)a corporation or partnership, if—
 (I)the gross receipts (as determined under the rules of section 448(c)(3), without regard to subparagraph (A) thereof) of such entity for the taxable year is less than $5,000,000, and
 (II)such entity did not have gross receipts (as so determined) for any taxable year preceding the 5-taxable-year period ending with such taxable year, and
 (ii)any person (other than a corporation or partnership) who meets the requirements of subclauses (I) and (II) of clause (i), determined—
 (I)by substituting person for entity each place it appears, and
 (II)by only taking into account the aggregate gross receipts received by such person in carrying on all trades or businesses of such person.
 (B)LimitationSuch term shall not include an organization which is exempt from taxation under section 501.
										(4)Election
										(A)In
 generalAny election under this subsection for any taxable year— (i)shall specify the amount of the credit to which such election applies,
 (ii)shall be made on or before the due date (including extensions) of— (I)in the case of a qualified small business which is a partnership, the return required to be filed under section 6031,
 (II)in the case of a qualified small business which is an S corporation, the return required to be filed under section 6037, and
 (III)in the case of any other qualified small business, the return of tax for the taxable year, and (iii)may be revoked only with the consent of the Secretary.
											(B)Limitations
 (i)AmountThe amount specified in any election made under this subsection shall not exceed $250,000. (ii)Number of taxable yearsA person may not make an election under this subsection if such person (or any other person treated as a single taxpayer with such person under paragraph (5)(A)) has made an election under this subsection for 5 or more preceding taxable years.
 (C)Special rule for partnerships and S corporationsIn the case of a qualified small business which is a partnership or S corporation, the election made under this subsection shall be made at the entity level.
										(5)Aggregation rules
 (A)In generalExcept as provided in subparagraph (B), all persons or entities treated as a single taxpayer under subsection (f)(1) shall be treated as a single taxpayer for purposes of this subsection.
 (B)Special rulesFor purposes of this subsection and section 3111(f)— (i)each of the persons treated as a single taxpayer under subparagraph (A) may separately make the election under paragraph (1) for any taxable year, and
 (ii)the $250,000 amount under paragraph (4)(B)(i) shall be allocated among all persons treated as a single taxpayer under subparagraph (A) in the same manner as under subparagraph (A)(ii) or (B)(ii) of subsection (f)(1), whichever is applicable.
 (6)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out the purposes of this subsection, including—
 (A)regulations to prevent the avoidance of the purposes of the limitations and aggregation rules under this subsection through the use of successor companies or other means,
 (B)regulations to minimize compliance and record-keeping burdens under this subsection, and
 (C)regulations for recapturing the benefit of credits determined under section 3111(f) in cases where there is a subsequent adjustment to the payroll tax credit portion of the credit determined under subsection (a), including requiring amended income tax returns in the cases where there is such an adjustment..
						(2)Credit allowed
 against FICA taxesSection 3111 is amended by adding at the end the following new subsection:
							
								(f)Credit for
				research expenditures of qualified small businesses
									(1)In
 generalIn the case of a taxpayer who has made an election under section 41(i) for a taxable year, there shall be allowed as a credit against the tax imposed by subsection (a) for the first calendar quarter which begins after the date on which the taxpayer files the return specified in section 41(i)(4)(A)(ii) an amount equal to the payroll tax credit portion determined under section 41(i)(2).
 (2)LimitationThe credit allowed by paragraph (1) shall not exceed the tax imposed by subsection (a) for any calendar quarter on the wages paid with respect to the employment of all individuals in the employ of the employer.
 (3)Carryover of unused creditIf the amount of the credit under paragraph (1) exceeds the limitation of paragraph (2) for any calendar quarter, such excess shall be carried to the succeeding calendar quarter and allowed as a credit under paragraph (1) for such quarter.
 (4)Deduction allowed for credited amountsThe credit allowed under paragraph (1) shall not be taken into account for purposes of determining the amount of any deduction allowed under chapter 1 for taxes imposed under subsection (a)..
						(3)Effective
 dateThe amendments made by this subsection shall apply to credits determined for taxable years beginning after December 31, 2014.
						(c)Credit allowed against alternative minimum tax
 (1)In generalSubparagraph (B) of section 38(c)(4) is amended— (A)by redesignating clauses (ii), (iii), (iv), (v), (vi), (vii), (viii), and (ix) as clauses (iii), (iv), (v), (vi), (vii), (viii), (ix), and (x), respectively, and
 (B)by inserting after clause (i) the following new clause:  (ii)the credit determined under section 41 with respect to an eligible small business (as defined in paragraph (5)(C), after application of rules similar to the rules of paragraph (5)(D)),.
 (2)Effective dateThe amendments made by this subsection shall apply to credits determined for taxable years beginning after December 31, 2014, and to carrybacks of such credits.
						112.Extension and modification of temporary minimum low-income housing tax credit rate for
			 non-federally subsidized
			 buildings
 (a)In generalSubparagraph (A) of section 42(b)(2) is amended by striking January 1, 2015 and inserting January 1, 2017. (b)Temporary minimum credit rate for non-federally subsidized existing buildingsSubsection (b) of section 42 is amended by redesignating paragraph (3) as paragraph (4) and by inserting after paragraph (2) the following new paragraph:
						
 (3)Temporary minimum credit rate for non-federally subsidized existing buildingsIn the case of any existing building— (A)which is placed in service by the taxpayer after the date of the enactment of the Tax Relief Extension Act of 2015 with respect to housing credit dollar amount allocations made before January 1, 2017, and
 (B)which is not federally subsidized for the taxable year, the applicable percentage shall not be less than 4 percent.. (c)Effective dateThe amendments made by this section shall take effect on January 1, 2015.
					113.Extension of military housing allowance exclusion for determining whether a tenant in certain
			 counties is low-income
 (a)In generalSubsection (b) of section 3005 of the Housing Assistance Tax Act of 2008 is amended by striking January 1, 2015 each place it appears and inserting January 1, 2017. (b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 3005 of the Housing Assistance Tax Act of 2008.
					114.Extension of Indian employment tax credit
 (a)In generalSubsection (f) of section 45A is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.
					115.Extension and modification of new markets tax credit
 (a)In generalParagraph (1) of section 45D(f) is amended by striking the period at the end of subparagraph (G) and inserting , and and by adding at the end the following new subparagraph:
						
 (H)$3,940,000,000 for 2015 and 2016.. (b)Carryover of unused limitationParagraph (3) of section 45D(f) is amended by striking 2019 and inserting 2021.
 (c)Effective dateThe amendments made by this section shall apply to calendar years beginning after December 31, 2014.
					116.Extension and modification of railroad track maintenance credit
 (a)In generalSubsection (f) of section 45G is amended by striking January 1, 2015 and inserting January 1, 2017. (b)ExpendituresSubsection (d) of section 45G is amended by striking January 1, 2005, and inserting January 1, 2015 (January 1, 2005, in the case of expenditures in taxable years beginning after December 31, 2004, and before January 1, 2015).
 (c)Effective dateThe amendments made by this section shall apply to expenditures paid or incurred in taxable years beginning after December 31, 2014.
					117.Extension of mine rescue team training credit
 (a)In generalSubsection (e) of section 45N is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.
					118.Extension and modification of employer wage credit for employees who are active duty members of the
			 uniformed
			 services
 (a)In generalSubsection (f) of section 45P is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Applicability to all employers (1)In generalSubsection (a) of section 45P is amended by striking , in the case of an eligible small business employer.
 (2)Conforming amendmentParagraph (3) of section 45P(b) is amended to read as follows:  (3)Controlled groupsAll persons treated as a single employer under subsection (b), (c), (m), or (o) of section 414 shall be treated as a single employer..
 (c)Expansion to 100 percent of eligible differential wage paymentsSubsection (a) of section 45P is amended by striking 20 percent of the sum and inserting the sum. (d)Effective dateThe amendments made by this section shall apply to payments made after December 31, 2014.
					119.Extension and modification of work opportunity tax credit
 (a)In generalParagraph (4) of section 51(c) is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Credit for hiring long-term unemployment recipients (1)In generalParagraph (1) of section 51(d) is amended by striking or at the end of subparagraph (H), by striking the period at the end of subparagraph (I) and inserting , or, and by adding at the end the following new subparagraph:
							
 (J)a qualified long-term unemployment recipient.. (2)Qualified long-term unemployment recipientSubsection (d) of section 51 is amended by adding at the end the following new paragraph:
							
 (15)Qualified long-term unemployment recipientThe term qualified long-term unemployment recipient means any individual who is certified by the designated local agency as being in a period of unemployment which—
 (A)is not less than 27 consecutive weeks, and (B)includes a period in which the individual was receiving unemployment compensation under State or Federal law..
 (c)Effective dateThe amendments made by this section shall apply to individuals who begin work for the employer after December 31, 2014.
					120.Extension and modification of qualified zone academy bonds
 (a)ExtensionParagraph (1) of section 54E(c) is amended by striking and 2014 and inserting 2014, 2015, and 2016. (b)Reduction of private business contribution requirementSubsection (b) of section 54E is amended by striking 10 percent and inserting 5 percent.
 (c)Effective dateThe amendments made by this section shall apply to obligations issued after December 31, 2014.
					121.Extension of classification of certain race horses as 3-year property
 (a)In generalClause (i) of section 168(e)(3)(A) is amended— (1)by striking January 1, 2015 in subclause (I) and inserting January 1, 2017, and
 (2)by striking December 31, 2014 in subclause (II) and inserting December 31, 2016. (b)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2014.
					122.Extension of 15-year straight-line cost recovery for qualified leasehold improvements, qualified
			 restaurant buildings and improvements, and qualified retail improvements
 (a)In generalClauses (iv), (v), and (ix) of section 168(e)(3)(E) are each amended by striking January 1, 2015 and inserting January 1, 2017. (b)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2014.
					123.Extension of 7-year recovery period for motorsports entertainment complexes
 (a)In generalSubparagraph (D) of section 168(i)(15) is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2014.
					124.Extension and modification of accelerated depreciation for business property on an Indian
			 reservation
 (a)In generalParagraph (8) of section 168(j) is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Election to have special rules not applySubsection (j) of section 168 is amended by redesignating paragraph (8), as amended by subsection (a), as paragraph (9), and by inserting after paragraph (7) the following new paragraph:
						
 (8)Election outIf a taxpayer makes an election under this paragraph with respect to any class of property for any taxable year, this subsection shall not apply to all property in such class placed in service during such taxable year. Such election, once made, shall be irrevocable..
 (c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2014.
					125.Extension of bonus depreciation
 (a)In generalParagraph (2) of section 168(k) is amended— (1)by striking January 1, 2016 in subparagraph (A)(iv) and inserting January 1, 2018, and
 (2)by striking January 1, 2015 each place it appears and inserting January 1, 2017. (b)Special rule for Federal long-Term contractsClause (ii) of section 460(c)(6)(B) is amended by striking January 1, 2015 (January 1, 2016 and inserting January 1, 2017 (January 1, 2018.
					(c)Extension of election To accelerate the AMT credit in lieu of bonus depreciation
 (1)In generalSubclause (II) of section 168(k)(4)(D)(iii) is amended by striking January 1, 2015 and inserting January 1, 2017. (2)Round 5 extension propertyParagraph (4) of section 168(k) is amended by adding at the end the following new subparagraph:
							
								(L)Special rules for round 5 extension property
 (i)In generalIn the case of round 5 extension property, in applying this paragraph to any taxpayer— (I)the limitation described in subparagraph (B)(i) and the business credit increase amount under subparagraph (E)(iii) thereof shall not apply, and
 (II)the bonus depreciation amount, maximum amount, and maximum increase amount shall be computed separately from amounts computed with respect to eligible qualified property which is not round 5 extension property.
										(ii)Election
 (I)A taxpayer who has an election in effect under this paragraph for round 4 extension property shall be treated as having an election in effect for round 5 extension property unless the taxpayer elects to not have this paragraph apply to round 5 extension property.
 (II)A taxpayer who does not have an election in effect under this paragraph for round 4 extension property may elect to have this paragraph apply to round 5 extension property.
 (iii)Round 5 extension propertyFor purposes of this subparagraph, the term round 5 extension property means property which is eligible qualified property solely by reason of the extension of the application of the special allowance under paragraph (1) pursuant to the amendments made by section 125(a) of the Tax Relief Extension Act of 2015 (and the application of such extension to this paragraph pursuant to the amendment made by section 125(c) of such Act).. 
						(d)Conforming amendments
 (1)The heading for subsection (k) of section 168 is amended by striking January 1, 2015 and inserting January 1, 2017. (2)The heading for clause (ii) of section 168(k)(2)(B) is amended by striking pre-January 1, 2015 and inserting pre-January 1, 2017.
 (3)Subparagraph (C) of section 168(n)(2) is amended by striking January 1, 2015 and inserting January 1, 2017. (4)Subparagraph (D) of section 1400L(b)(2) is amended by striking January 1, 2015 and inserting January 1, 2017.
 (5)Subparagraph (B) of section 1400N(d)(3) is amended by striking January 1, 2015 and inserting January 1, 2017. (e)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2014, in taxable years ending after such date.
					126.Extension of enhanced charitable deduction for contributions of food inventory
 (a)In generalClause (iv) of section 170(e)(3)(C) is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Effective dateThe amendment made by this section shall apply to contributions made after December 31, 2014.
					127.Extension and modification of increased expensing limitations and treatment of certain
			 real property as section 179
			 property
					(a)In general
 (1)Dollar limitationSection 179(b)(1) is amended— (A)by striking 2015 in subparagraph (B) and inserting 2017, and
 (B)by striking 2014 in subparagraph (C) and inserting 2016. (2)Reduction in limitationSection 179(b)(2) is amended—
 (A)by striking 2015 in subparagraph (B) and inserting 2017, and (B)by striking 2014 in subparagraph (C) and inserting 2016.
 (b)Computer softwareSection 179(d)(1)(A)(ii) is amended by striking 2015 and inserting 2017. (c)ElectionSection 179(c)(2) is amended by striking 2015 and inserting 2017.
					(d)Special rules for treatment of qualified real property
 (1)In generalSection 179(f)(1) is amended by striking 2015 and inserting 2017. (2)Carryover limitation (A)In generalSection 179(f)(4) is amended by striking 2014 each place it appears and inserting 2016.
 (B)Conforming amendmentThe heading of subparagraph (C) of section 179(f)(4) is amended by striking and 2013 and inserting 2013, 2014, and 2015. (e)Adjustment for inflationSubsection (b) of section 179 is amended by adding at the end the following new paragraph:
						
							(6)Inflation adjustment
 (A)In generalIn the case of any taxable year beginning after 2014, the $500,000 amount in paragraph (1)(B) and the $2,000,000 amount in paragraph (2)(B) shall each be increased by an amount equal to—
 (i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, by substituting calendar year 2013 for calendar year 1992 in subparagraph (B) thereof.
									(B)Rounding
 (i)Dollar limitationIf the amount in paragraph (1)(B) as increased under subparagraph (A) is not a multiple of $1,000, such amount shall be rounded to the nearest multiple of $1,000.
 (ii)Phaseout amountIf the amount in paragraph (2)(B) as increased under subparagraph (A) is not a multiple of $10,000, such amount shall be rounded to the nearest multiple of $10,000..
					(f)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					128.Extension of election to expense mine safety equipment
 (a)In generalSubsection (g) of section 179E is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2014.
					129.Extension of special expensing rules for certain film and television productions; special expensing
			 for live theatrical productions
 (a)In generalSubsection (f) of section 181 is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Application to live productions (1)In generalParagraph (1) of section 181(a) is amended by inserting , and any qualified live theatrical production, after any qualified film or television production.
						(2)Conforming
 amendmentsSection 181 is amended— (A)by inserting or any qualified live theatrical production after qualified film or television production each place it appears in subsections (a)(2), (b), and (c)(1),
 (B)by inserting or qualified live theatrical productions after qualified film or television productions in subsection (f), and
 (C)by inserting and live theatrical after film and television in the heading.
 (3)Clerical amendmentThe item relating to section 181 in the table of sections for part VI of subchapter B of chapter 1 is amended to read as follows:
							Sec. 181. Treatment of certain qualified film and television and live theatrical productions..
						(c)Qualified live
 theatrical productionSection 181 is amended— (1)by redesignating subsections (e) and (f), as amended by subsections (a) and (b), as subsections (f) and (g), respectively, and
 (2)by inserting after subsection (d) the following new subsection:
							
								(e)Qualified live
 theatrical productionFor purposes of this section— (1)In generalThe term qualified live theatrical production means any production described in paragraph (2) if 75 percent of the total compensation of the production is qualified compensation (as defined in subsection (d)(3)).
									(2)Production
										(A)In
 generalA production is described in this paragraph if such production is a live staged production of a play (with or without music) which is derived from a written book or script and is produced or presented by a taxable entity in any venue which has an audience capacity of not more than 3,000 or a series of venues the majority of which have an audience capacity of not more than 3,000.
										(B)Touring
 companies, etcIn the case of multiple live staged productions—
 (i)for which the election under this section would be allowable to the same taxpayer, and
 (ii)which are—
 (I)separate phases of a production, or
 (II)separate simultaneous stagings of the same production in different geographical locations (not including multiple performance locations of any one touring production),
												each such live staged production
 shall be treated as a separate production.(C)PhaseFor purposes of subparagraph (B), the term phase with respect to any qualified live theatrical production refers to each of the following, but only if each of the following is treated by the taxpayer as a separate activity for all purposes of this title:
 (i)The initial staging of a live theatrical production. (ii)Subsequent additional stagings or touring of such production which are produced by the same producer as the initial staging.
											(D)Seasonal productions
 (i)In generalIn the case of a live staged production not described in subparagraph (B) which is produced or presented by a taxable entity for not more than 10 weeks of the taxable year, subparagraph (A) shall be applied by substituting 6,500 for 3,000.
 (ii)Short taxable yearsFor purposes of clause (i), in the case of any taxable year of less than 12 months, the number of weeks for which a production is produced or presented shall be annualized by multiplying the number of weeks the production is produced or presented during such taxable year by 12 and dividing the result by the number of months in such taxable year.
 (E)ExceptionA production is not described in this paragraph if such production includes or consists of any performance of conduct described in section 2257(h)(1) of title 18, United States Code..
						(d)Effective
			 dates
						(1)In
 generalThe amendments made by this section shall apply to productions commencing after December 31, 2014. (2)CommencementFor purposes of paragraph (1), the date on which a qualified live theatrical production commences is the date of the first public performance of such production for a paying audience.
						130.Extension of deduction allowable with respect to income attributable to domestic production
			 activities in Puerto Rico
 (a)In generalSubparagraph (C) of section 199(d)(8) is amended— (1)by striking first 9 taxable years and inserting first 11 taxable years, and
 (2)by striking January 1, 2015 and inserting January 1, 2017. (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					131.Extension of modification of tax treatment of certain payments to controlling exempt organizations
 (a)In generalClause (iv) of section 512(b)(13)(E) is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Effective dateThe amendment made by this section shall apply to payments received or accrued after December 31, 2014.
					132.Extension of treatment of certain dividends of regulated investment companies
 (a)In generalParagraphs (1)(C)(v) and (2)(C)(v) of section 871(k) are each amended by striking December 31, 2014 and inserting December 31, 2016. (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					133.Extension of RIC qualified investment entity treatment under FIRPTA
 (a)In generalClause (ii) of section 897(h)(4)(A) is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Effective date (1)In generalThe amendment made by this section shall take effect on January 1, 2015. Notwithstanding the preceding sentence, such amendment shall not apply with respect to the withholding requirement under section 1445 of the Internal Revenue Code of 1986 for any payment made before the date of the enactment of this Act.
 (2)Amounts withheld on or before date of enactmentIn the case of a regulated investment company— (A)which makes a distribution after December 31, 2014, and before the date of the enactment of this Act, and
 (B)which would (but for the second sentence of paragraph (1)) have been required to withhold with respect to such distribution under section 1445 of such Code,
							such investment company shall not be liable to any person to whom such distribution was made for
			 any amount so withheld and paid over to the Secretary of the Treasury.134.Extension of subpart F exception for active financing income
 (a)Exempt insurance incomeParagraph (10) of section 953(e) is amended— (1)by striking January 1, 2015 and inserting January 1, 2017, and
 (2)by striking December 31, 2014 and inserting December 31, 2016. (b)Special rule for income derived in the active conduct of banking, financing, or similar businessesParagraph (9) of section 954(h) is amended by striking January 1, 2015 and inserting January 1, 2017.
 (c)Effective dateThe amendments made by this section shall apply to taxable years of foreign corporations beginning after December 31, 2014, and to taxable years of United States shareholders with or within which any such taxable year of such foreign corporation ends.
					135.Extension of look-thru treatment of payments between related controlled foreign corporations under
			 foreign personal holding company rules
 (a)In generalSubparagraph (C) of section 954(c)(6) is amended by striking January 1, 2015 and inserting January 1, 2017. (b)Effective dateThe amendment made by this section shall apply to taxable years of foreign corporations beginning after December 31, 2014, and to taxable years of United States shareholders with or within which such taxable years of foreign corporations end.
					136.Extension of temporary exclusion of 100 percent of gain on certain small business stock
 (a)In generalParagraph (4) of section 1202(a) is amended— (1)by striking January 1, 2015 and inserting January 1, 2017, and
 (2)by striking and 2014 in the heading and inserting 2014, 2015, and 2016. (b)Effective dateThe amendments made by this section shall apply to stock acquired after December 31, 2014.
					137.Extension of basis adjustment to stock of S corporations making charitable contributions of
			 property
 (a)In generalParagraph (2) of section 1367(a) is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Effective dateThe amendment made by this section shall apply to contributions made in taxable years beginning after December 31, 2014.
					138.Extension of reduction in S-corporation recognition period for built-in gains tax
 (a)In generalSubparagraph (C) of section 1374(d)(7) is amended— (1)by striking or 2014 and inserting 2014, 2015, or 2016, and
 (2)by striking and 2014 in the heading and inserting 2014, 2015, and 2016. (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					139.Extension and modification of empowerment zone tax incentives
					(a)In general
 (1)ExtensionClause (i) of section 1391(d)(1)(A) is amended by striking December 31, 2014 and inserting December 31, 2016. (2)Treatment of certain termination dates specified in nominationsIn the case of a designation of an empowerment zone the nomination for which included a termination date which is contemporaneous with the date specified in subparagraph (A)(i) of section 1391(d)(1) of the Internal Revenue Code of 1986 (as in effect before the enactment of this Act), subparagraph (B) of such section shall not apply with respect to such designation if, after the date of the enactment of this section, the entity which made such nomination amends the nomination to provide for a new termination date in such manner as the Secretary of the Treasury (or the Secretary’s designee) may provide.
 (3)Effective dateThe amendment made by this subsection shall apply to periods after December 31, 2014. (b)ModificationClause (i) of section 1394(b)(3)(B) is amended—
 (1)by striking References and inserting the following:  (I)In generalExcept as provided in subclause (II), references, and
 (2)by adding at the end the following new subclause:  (II)Special rule for employee residence testFor purposes of subsection (b)(6) and (c)(5) of section 1397C, an employee shall be treated as a resident of an empowerment zone if such employee is a resident of an empowerment zone, an enterprise community, or a qualified low-income community within an applicable nominating jurisdiction..
						(c)Definitions
 (1)Qualified low-income communityParagraph (3) of section 1394(b) is amended by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively, and by inserting after subparagraph (B) the following new subparagraph:
							
 (C)Qualified low-income communityFor purposes of subparagraph (B)— (i)In generalThe term qualified low-income community means any population census tract if—
 (I)the poverty rate for such tract is at least 20 percent, or (II)the median family income for such tract does not exceed 80 percent of statewide median family income (or, in the case of a tract located within a metropolitan area, metropolitan area median family income if greater).
										Subclause (II) shall be applied using possessionwide median family income in the case of census
 tracts located within a possession of the United States.(ii)Targeted populationsThe Secretary shall prescribe regulations under which 1 or more targeted populations (within the meaning of section 103(20) of the Riegle Community Development and Regulatory Improvement Act of 1994) may be treated as qualified low-income communities.
 (iii)Areas not within census tractsIn the case of an area which is not tracted for population census tracts, the equivalent county divisions (as defined by the Bureau of the Census for purposes of defining poverty areas) shall be used for purposes of determining poverty rates and median family income.
									(iv)Modification of income requirement for census tracts within high migration rural counties
 (I)In generalIn the case of a population census tract located within a high migration rural county, clause (i)(II) shall be applied to areas not located within a metropolitan area by substituting 85 percent for 80 percent.
 (II)High migration rural countyFor purposes of this clause, the term high migration rural county means any county which, during the 20-year period ending with the year in which the most recent census was conducted, has a net out-migration of inhabitants from the county of at least 10 percent of the population of the county at the beginning of such period..
 (2)Applicable nominating jurisdictionSubparagraph (D) of section 1394(b)(3), as redesignated by paragraph (1), is amended by adding at the end the following new clause:
							
 (iii)Applicable nominating jurisdictionThe term applicable nominating jurisdiction means, with respect to any empowerment zone or enterprise community, any local government that nominated such community for designation under section 1391..
						(d)Conforming amendments
 (1)Clause (iii) of section 1394(b)(3)(B) is amended by striking or an enterprise community and inserting , an enterprise community, or a qualified low-income community within an applicable nominating jurisdiction.
 (2)Subparagraph (D) of section 1394(b)(3), as redesignated by subsection (c)(1), is amended by striking Definitions and inserting Other definitions.
 (e)Effective dateThe amendments made by subsections (b), (c), and (d) shall apply to bonds issued before, on, or after the date of the enactment of this Act and not redeemed before the date of the enactment of this Act.
					140.Extension of temporary increase in limit on cover over of rum excise taxes to Puerto Rico and the
			 Virgin Islands
 (a)In generalParagraph (1) of section 7652(f) is amended by striking January 1, 2015 and inserting January 1, 2017. (b)Effective dateThe amendment made by this section shall apply to distilled spirits brought into the United States after December 31, 2014.
					141.Extension of American Samoa economic development credit
 (a)In generalSubsection (d) of section 119 of division A of the Tax Relief and Health Care Act of 2006 is amended—
 (1)by striking January 1, 2015 each place it appears and inserting January 1, 2017, (2)by striking first 9 taxable years in paragraph (1) and inserting first 11 taxable years, and
 (3)by striking first 3 taxable years in paragraph (2) and inserting first 5 taxable years. (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					CEnergy tax extenders
				151.Extension and modification of credit for nonbusiness energy property
 (a)In generalParagraph (2) of section 25C(g) is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Updated Energy Star requirements for windows, doors, skylights, and roofing (1)In generalParagraph (1) of section 25C(c) is amended by striking which meets and all that follows through requirements).
 (2)Energy efficient building envelope componentSubsection (c) of section 25C is amended by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively, and by inserting after paragraph (1) the following new paragraph:
							
 (2)Energy efficient building envelope componentThe term energy efficient building envelope component means a building envelope component which meets— (A)applicable Energy Star program requirements, in the case of a roof or roof products,
 (B)version 6.0 Energy Star program requirements, in the case of an exterior window, a skylight, or an exterior door, and
 (C)the prescriptive criteria for such component established by the 2009 International Energy Conservation Code, as such Code (including supplements) is in effect on the date of the enactment of the American Recovery and Reinvestment Tax Act of 2009, in the case of any other component..
 (3)Conforming amendmentSubparagraph (D) of section 25C(c)(3), as so redesignated, is amended to read as follows:  (D)any roof or roof products which are installed on a dwelling unit and are specifically and primarily designed to reduce the heat gain of such dwelling unit..
						(c)Separate standards for tankless and storage water heaters
 (1)In generalSubparagraph (D) of section 25C(d)(3) is amended by striking which has either and all that follows and inserting “which has either—  (i)in the case of a storage water heater, an energy factor of at least 0.80 or a thermal efficiency of at least 90 percent, and
 (ii)in the case of any other water heater, an energy factor of at least 0.90 or a thermal efficiency of at least 90 percent, and.
 (2)Storage water heatersParagraph (3) of section 25C(d) is amended by adding at the end the following flush sentence:  For purposes of subparagraph (D)(i), the term storage water heater means a water heater that has a water storage capacity of more than 20 gallons but not more than 55 gallons.. (d)Modification of testing standards for biomass stovesSubparagraph (E) of section 25C(d)(3) is amended by inserting before the period the following: , when tested using the higher heating value of the fuel and in accordance with the Canadian Standards Administration B415.1 test protocol.
 (e)Separate standard for oil hot water boilersParagraph (4) of section 25C(d) is amended by striking 95 and inserting 95 (90 in the case of an oil hot water boiler). (f)Installation costs for qualified energy efficiency improvementsParagraph (1) of subsection (c) of section 25C is amended by adding at the end the following flush sentence:
						
							Such term includes expenditures for labor costs properly allocable to the onsite preparation,
			 assembly, or original installation of the component..
 (g)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2014.
					152.Extension of credit for new qualified fuel cell motor vehicles
 (a)In generalParagraph (1) of section 30B(k) is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Effective dateThe amendment made by this section shall apply to property purchased after December 31, 2014.
					153.Extension of credit for alternative fuel vehicle refueling property
 (a)In generalSubsection (g) of section 30C is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2014.
					154.Extension of second generation biofuel producer credit
 (a)In generalClause (i) of section 40(b)(6)(J) is amended by striking January 1, 2015 and inserting January 1, 2017. (b)Effective dateThe amendment made by this subsection shall apply to qualified second generation biofuel production after December 31, 2014.
					155.Extension and reform of biodiesel tax
			 incentives
					(a)Income tax credit
						(1)Extension
 (A)Credits for biodiesel and renewable diesel used as fuelSubsection (g) of section 40A is amended by striking December 31, 2014 and inserting December 31, 2016. (B)Effective dateThe amendment made by this paragraph shall apply to fuel sold or used after December 31, 2014.
							(2)Reform of income tax credit
 (A)In generalSo much of section 40A as precedes subsection (c) is amended to read as follows:  40A.Biodiesel fuels credit (a)In generalFor purposes of section 38, in the case of an eligible taxpayer, the biodiesel fuels credit determined under this section for the taxable year is $1.00 for each gallon of biodiesel produced by the taxpayer which during the taxable year—
 (1)is sold by the producer of such biodiesel to another person—
 (A)for use by such other person’s trade or business as a fuel or in the production of a biodiesel mixture (other than casual off-farm production), or
 (B)who sells such biodiesel at retail to another person and places such biodiesel in the fuel tank of such other person, or
 (2)is used by such producer for any purpose described in paragraph (1).
											(b)Increased credit for small
				producers
 (1)In generalIn the case of any eligible small biodiesel producer, subsection (a) shall be applied by increasing the dollar amount contained therein by 10 cents.
 (2)LimitationParagraph (1) shall only apply with respect to the first 15,000,000 gallons of biodiesel produced by any eligible small biodiesel producer during any taxable year.
											.
 (B)Definitions and special rulesSection 40A(d) is amended by striking all that follows paragraph (1) and inserting the following  (2)Eligible taxpayer (A)In generalThe term eligible taxpayer means, with respect to any gallon of biodiesel, the producer of such gallon if such producer has paid the tax imposed by section 4081 on such biodiesel.
 (B)Special rule for eligible discretionary blendersFor purposes of this section (other than subsection (b)), an eligible discretionary blender shall be treated as the producer of any gallon of biodiesel which is used to make a qualified biodiesel mixture if—
 (i)the producer of such biodiesel (determined without regard to this subparagraph)— (I)did not pay the tax imposed under section 4081 with respect to such gallon, and
 (II)assigns the credit allowed under this section to the eligible discretionary blender in such form and manner as provided by the Secretary, and
 (ii)such eligible discretionary blender pays the tax imposed under section 4081 with respect to such gallon.
											For purposes of the preceding sentence, an eligible discretionary blender shall be treated as
			 producing a gallon of biodiesel in the taxable year in which the sale or
 use of the qualified biodiesel mixture occurs.(C)Eligible discretionary blenderFor purposes of subparagraph (B), the term eligible discretionary blender means any person who— (i)is registered under section 4101 as a blender of qualified biodiesel mixtures, and
 (ii)has used 10,000,000 or more gallons of biodiesel in the production of qualified biodiesel mixtures in the preceding taxable year.
											(3)Biodiesel mixture; qualified biodiesel mixture
 (A)Biodiesel mixtureThe term biodiesel mixture means a mixture consists of biodiesel and diesel fuel (as defined in section 4083(a)(3)), determined without regard to any use of kerosene.
										(B)Qualified biodiesel mixture
 (i)In generalThe term qualified biodiesel mixture means a biodiesel mixture which is produced by an eligible discretionary blender and— (I)sold by such eligible discretionary blender to any person for use as a fuel, or
 (II)used by such eligible discretionary blender as a fuel. (ii)Sale or use must be in trade or business, etcA biodiesel mixture shall not be treated as a qualified biodiesel mixture unless the sale or use described in clause (i) is in a trade or business of the eligible discretionary blender.
											(4)Biodiesel not used for a qualified
 purposeIf— (A)any credit was determined with respect to any biodiesel under this section, and
 (B)any person uses such biodiesel for a purpose not described in subsection (a),
										then there is hereby imposed on such
				person a tax equal to the product of the rate applicable under
			 subsection (a)
 and the number of gallons of such biodiesel.(5)Pass-thru in the case of estates and trustsUnder regulations prescribed by the Secretary, rules similar to the rules of subsection (d) of section 52 shall apply.
 (6)Limitation to biodiesel with connection to the united statesNo credit shall be determined under subsection (a) with respect to biodiesel unless such biodiesel is produced in the United States. For purposes of this paragraph, the term United States includes any possession of the United States..
							(C)Rules for small biodiesel producers
 (i)In generalSection 40A(e) is amended— (I)by striking agri-biodiesel each place it appears in paragraphs (1) and (5)(A) and inserting biodiesel,
 (II)by striking subsection (b)(4)(C) each place it appears in paragraphs (2) and (3) and inserting subsection (b)(2), and (III)by striking subsection (a)(3) each place it appears in paragraphs (5)(A), (6)(A)(i), and (6)(B)(i) and inserting subsection (b).
 (ii)The heading for subsection (e) of section 40A is amended by striking agri-biodiesel and inserting biodiesel. (iii)The headings for paragraphs (1) and (6) of section 40A(e) are each amended by striking agri-biodiesel and inserting biodiesel.
 (D)Conforming amendments related to renewable dieselSection 40A(f) is amended— (i)by striking Subsection (b)(4) and inserting Subsection (b), and
 (ii)by striking paragraph (4) and inserting the following:  (4)Certain aviation fuelExcept as provided in the last 3 sentences of paragraph (2), the term renewable diesel shall include fuel derived from biomass which meets the requirements of a Department of Defense specification for military jet fuel or an American Society of Testing and Materials specification for aviation turbine fuel..
 (E)Registration of eligible discretionary blendersSection 4101(a)(1) is amended— (i)by striking and before every person producing second generation biofuel, and
 (ii)by inserting , and every person producing qualified biodiesel mixtures (as defined in section 40A(d)(3)) after section 40(b)(6)(E)) in excess of 10,000,000 gallons per year. (F)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 is amended by striking the item relating to section 40A and inserting the following new item:
								
									
										Sec. 40A. Biodiesel
				fuels credit.
									.
 (G)Effective dateThe amendments made by this paragraph shall apply to fuel sold or used after December 31, 2015. (b)Excise tax incentives (1)Extension (A)In generalParagraph (6) of section 6426(c) is amended by striking December 31, 2014 and inserting December 31, 2016.
 (B)PaymentsSubparagraph (B) of section 6427(e)(6) is amended by striking December 31, 2014 and inserting December 31, 2016. (C)Effective dateThe amendments made by this paragraph shall apply to fuel sold or used after December 31, 2014.
 (D)Special rule for certain periods during 2015Notwithstanding any other provision of law, in the case of any biodiesel mixture credit properly determined under section 6426(c) of the Internal Revenue Code of 1986 for periods after December 31, 2014, and on or before the last day of the first calendar quarter ending after the date of the enactment of this Act, such credit shall be allowed, and any refund or payment attributable to such credit (including any payment under section 6427(e) of such Code) shall be made, only in such manner as the Secretary of the Treasury (or the Secretary’s delegate) shall provide. Such Secretary shall issue guidance within 30 days after the date of the enactment of this Act providing for a one-time submission of claims covering periods described in the preceding sentence. Such guidance shall provide for a 180-day period for the submission of such claims (in such manner as prescribed by such Secretary) to begin not later than 30 days after such guidance is issued. Such claims shall be paid by such Secretary not later than 60 days after receipt. If such Secretary has not paid pursuant to a claim filed under this subsection within 60 days after the date of the filing of such claim, the claim shall be paid with interest from such date determined by using the overpayment rate and method under section 6621 of such Code.
							(2)Reform of excise tax credit
 (A)In generalSubsection (c) of section 6426 is amended— (i)by striking all that precedes paragraph (6) and inserting the following:
									
										(c)Biodiesel production credit
 (1)In generalFor purposes of this section, in the case of an eligible taxpayer, the biodiesel production credit is $1.00 for each gallon of biodiesel produced by the taxpayer and which—
 (A)is sold by such producer to another person—
 (i)for use by such other person’s trade or business as a fuel or in the production of a biodiesel mixture (other than casual off-farm production), or
 (ii)who sells such biodiesel at retail to another person and places such biodiesel in the fuel tank of such other person, or
 (B)is used by such producer for any purpose described in subparagraph (A).
 (2)Special rule for eligible discretionary blendersFor purposes of this subsection and section 6427(e)(3), an eligible discretionary blender shall be treated as the producer of any gallon of biodiesel which is used to make a qualified biodiesel mixture if—
 (A)the producer of such biodiesel (determined without regard to this subparagraph)— (i)did not pay the tax imposed under section 4081 with respect to such gallon, and
 (ii)assigns the credit allowed under this section to the eligible discretionary blender in such form and manner as provided by the Secretary, and
 (B)such eligible discretionary blender pays the tax imposed under section 4081 with respect to such gallon.
												For purposes of the preceding sentence, an eligible discretionary blender shall not be treated as
			 producing a gallon of biodiesel before the date on  which the sale or use
 of the qualified biodiesel mixture occurs.(3)DefinitionsAny term used in this subsection which is also used in section 40A shall have the meaning given such term by section 40A.
											, and
 (ii)by redesignating paragraph (6), as amended by paragraph (1)(A), as paragraph (4). (B)Producer registration requirementSubsection (a) of section 6426 is amended by striking subsections (d) and (e) in the flush sentence at the end and inserting subsections (c), (d), and (e).
							(C)Recapture
 (i)In generalSubsection (f) of section 6426 is amended— (I)by striking or biodiesel each place it appears in subparagraphs (A) and (B)(i) of paragraph (1),
 (II)by striking or biodiesel mixture in paragraph (1)(A), and (III)by redesignating paragraph (2) as paragraph (3) and by inserting after paragraph (1) the following new paragraph:
										
 (2)BiodieselIf any credit was determined under this section or paid pursuant to section 6427(e) with respect to the production of any biodiesel and any person uses such biodiesel for a purpose not described in subsection (c)(1), then there is hereby imposed on such person a tax equal to $1 for each gallon of such biodiesel.
											.
									(ii)Conforming amendments
 (I)Paragraph (3) of section 6426(f), as redesignated by clause (i)(III), is amended by inserting or (2) after paragraph (1). (II)The heading for paragraph (1) of section 6426(f) is amended by striking Imposition of tax and inserting In general.
 (D)LimitationSection 6426(i) is amended— (i)in paragraph (2)—
 (I)by striking biodiesel or, and (II)by striking Biodiesel and in the heading, and
 (ii)by inserting after paragraph (2) the following new paragraph:  (3)BiodieselNo credit shall be determined under this section with respect to biodiesel unless such biodiesel is produced in the United States..
								(E)Clerical amendments
 (i)The heading of section 6426 is amended by striking alcohol fuel, biodiesel, and alternative fuel mixtures and inserting alcohol fuel mixtures, biodiesel production, and alternative fuel mixtures.
 (ii)The item relating to section 6426 in the table of sections for subchapter B of chapter 65 is amended by striking alcohol fuel, biodiesel, and alternative fuel mixtures and inserting alcohol fuel mixtures, biodiesel production, and alternative fuel mixtures.
 (F)Effective dateThe amendments made by this paragraph shall apply to fuel sold or used after December 31, 2015.
							(3)Reform of excise payments of credit
 (A)In generalSubsection (e) of section 6427, as amended by paragraph (1)(B), is amended— (i)by striking or the biodiesel mixture credit in paragraph (1),
 (ii)by redesignating paragraphs (3) through (6) as paragraphs (4) through (7), respectively, and by inserting after paragraph (2) the following new paragraph:
									
 (3)Biodiesel production creditIf any person produces biodiesel and sells or uses such biodiesel as provided in section 6426(c)(1), the Secretary shall pay (without interest) to such person an amount equal to the biodiesel production credit with respect to such biodiesel.
										,
 (iii)by striking paragraph (1) or (2) each place it appears in paragraphs (4) and (6), as redesignated by paragraph (2), and inserting paragraph (1), (2), or (3),
 (iv)by striking alternative fuel each place it appears in paragraphs (4) and (6), as redesignated by paragraph (2), and inserting fuel, and
 (v)by striking biodiesel mixture (as defined in section 6426(c)(3)) in paragraph (7)(B), as so redesignated, and inserting biodiesel (within the meaning of section 40A).
 (B)Effective dateThe amendments made by this paragraph shall apply to fuel sold or used after December 31, 2015.
							(c)Treatment of biodiesel as a taxable fuel
						(1)In general
 (A)Taxable fuel includes biodieselParagraph (1) of section 4083(a) is amended by striking and at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting , and, and by adding at the end the following new subparagraph:
								
 (D)biodiesel.. (B)Biodiesel definedSubsection (a) of section 4083 is amended by adding at the end the following new paragraph:
								
 (4)BiodieselThe term biodiesel has the meaning given such term under section 40A(d)(1), determined without regard to the last sentence thereof.
									.
							(2)Biodiesel production facilities treated as refineries
 (A)In generalSubsection (a) of section 4081 is amended by adding at the end the following new paragraph:
								
 (5)Biodiesel production facilities and blending facilities treated as refineriesFor purposes of this part— (A)any facility which is used to produce biodiesel, and
 (B)any biodiesel blending facility, shall be treated as a refinery with respect to biodiesel.. (B)Biodiesel blending facility definedSection 4083 is amended by adding at the end the following new subsection:
								
 (e)Biodiesel blending facilityFor purposes of this subpart, the term biodiesel blending facility means any facility that is operated by an eligible discretionary blender (as defined in section 40A(d)(2)(C))..
 (C)Bulk transfersSubparagraph (B) of section 4081(a)(1) is amended by adding at the end the following new clause:  (iii)Special rules for biodieselThe tax imposed by this paragraph shall not apply to the removal or entry of biodiesel to any refinery or terminal if the person removing or entering the biodiesel and the operator of the refinery or terminal are registered under section 4101..
 (3)Rate of taxSubparagraph (A)(iii) of section 4081(a)(2) is amended by striking diesel fuel or kerosene and inserting diesel fuel, kerosene, or biodiesel. (4)Exemptions (A)In generalSection 4082 is amended by striking diesel fuel and kerosene each place it appears in subsections (a), (c), and (g) and inserting diesel fuel, kerosene, and biodiesel.
 (B)Conforming amendmentSubparagraph (A) of section 4082(d)(1) is amended by inserting biodiesel, after diesel fuel,. (5)Other conforming amendments (A)The heading for paragraph (1) of section 4041(a) is amended by striking diesel fuel and kerosene and inserting diesel fuel, kerosene, and biodiesel.
 (B)Paragraph (2) of section 6416(b) is amended by striking diesel fuel or kerosene and inserting diesel fuel, kerosene, or biodiesel. (C)Section 6427(l) is amended—
 (i)by striking diesel fuel or kerosene each place it appears in paragraph (1) and (5)(A) and inserting diesel fuel, kerosene, or biodiesel, (ii)by striking diesel fuel and kerosene in the heading and inserting diesel fuel, kerosene, and biodiesel, and
 (iii)by striking diesel fuel or kerosene in the heading of paragraph (5) and inserting diesel fuel, kerosene, or biodiesel. (D)Section 6715(c)(1) is amended by striking diesel fuel or kerosene and inserting diesel fuel, kerosene, or biodiesel.
							(6)Effective
 dateThe amendments made by this subsection shall apply to biodiesel sold or used after December 31, 2015.
						156.Extension of production credit for Indian coal facilities placed in service before
			 2009
 (a)In generalSubparagraph (A) of section 45(e)(10) is amended by striking 9-year period each place it appears and inserting 11-year period. (b)Effective dateThe amendment made by this section shall apply to coal produced after December 31, 2014.
					157.Extension of credits with respect to facilities producing energy from certain renewable resources
 (a)In generalThe following provisions of section 45(d) are each amended by striking January 1, 2015 each place it appears and inserting January 1, 2017: (1)Paragraph (1).
 (2)Paragraph (2)(A). (3)Paragraph (3)(A).
 (4)Paragraph (4)(B). (5)Paragraph (6).
 (6)Paragraph (7). (7)Paragraph (9).
 (8)Paragraph (11)(B). (b)Extension of election to treat qualified facilities as energy propertyClause (ii) of section 48(a)(5)(C) is amended by striking January 1, 2015 and inserting January 1, 2017.
 (c)Effective datesThe amendments made by this section shall take effect on January 1, 2015. 158.Extension of credit for energy-efficient new homes (a)In generalSubsection (g) of section 45L is amended by striking December 31, 2014 and inserting December 31, 2016.
 (b)Effective dateThe amendment made by this section shall apply to homes acquired after December 31, 2014. 159.Extension of special allowance for second generation biofuel plant property (a)In generalSubparagraph (D) of section 168(l)(2) is amended by striking January 1, 2015 and inserting January 1, 2017.
 (b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2014.
					160.Extension and modification of energy efficient commercial buildings deduction
 (a)In generalSubsection (h) of section 179D is amended by striking December 31, 2014 and inserting December 31, 2016. (b)Allocations to Indian tribal governmentsParagraph (4) of section 179D(d) is amended by striking or local and inserting local, or Indian tribal.
					(c)Allocations to certain nonprofit organizations
 (1)In generalParagraph (4) of section 179D(d), as amended by subsection (b), is amended by inserting , or by an organization that is described in section 501(c)(3) and exempt from tax under section 501(a) after political subdivision thereof.
 (2)Clerical amendmentThe heading of paragraph (4) of section 179D(d) is amended by inserting and property held by certain non-profits after public property. (d)Updated ASHRAE standards for 2016 (1)In generalParagraph (1) of section 179D(c) is amended by striking Standard 90.1-2001 each place it appears and inserting Standard 90.1-2007.
						(2)Conforming amendments
 (A)Paragraph (2) of section 179D(c) is amended to read as follows:  (2)Standard 90.1-2007The term Standard 90.1-2007 means Standard 90.1-2007 of the American Society of Heating, Refrigerating, and Air Conditioning Engineers and the Illuminating Engineering Society of North America (as in effect on the day before the date of the adoption of Standard 90.1-2010 of such Societies)..
 (B)Subsection (f) of section 179D is amended by striking Standard 90.1-2001 each place it appears in paragraphs (1) and (2)(C)(i) and inserting Standard 90.1-2007. (C)Paragraph (1) of section 179D(f) is amended—
 (i)by striking Table 9.3.1.1 and inserting Table 9.5.1, and (ii)by striking Table 9.3.1.2 and inserting Table 9.6.1.
 (3)Effective dateThe amendments made by this subsection shall apply to property placed in service after December 31, 2015.
 (e)Effective dateExcept as provided in subsection (d)(3), the amendments made by this section shall apply to property placed in service after December 31, 2014.
					161.Extension of special rule for sales or dispositions to implement FERC or State electric
			 restructuring policy for qualified electric utilities
 (a)In generalParagraph (3) of section 451(i) is amended by striking January 1, 2015 and inserting January 1, 2017. (b)Effective dateThe amendment made by this section shall apply to dispositions after December 31, 2014.
					162.Extension of excise tax credits relating to alternative fuels
					(a)Extension of alternative fuels excise tax credits
 (1)In generalSections 6426(d)(5) and  6426(e)(3) are each amended by striking December 31, 2014 and inserting December 31, 2016. (2)Outlay payments for alternative fuelsSubparagraph (C) of section 6427(e)(7), as redesignated by section 155(b)(3)(A)(ii), is amended by striking December 31, 2014 and inserting December 31, 2016.
 (b)Effective dateThe amendments made by this section shall apply to fuel sold or used after December 31, 2014.
 (c)Special rule for certain periods during 2015Notwithstanding any other provision of law, in the case of any alternative fuel credit properly determined under section 6426(d) of such Code for such periods, such credit shall be allowed, and any refund or payment attributable to such credit (including any payment under section 6427(e) of such Code) shall be made, only in such manner as the Secretary of the Treasury (or the Secretary’s delegate) shall provide. Such Secretary shall issue guidance within 30 days after the date of the enactment of this Act providing for a one-time submission of claims covering periods described in the preceding sentence. Such guidance shall provide for a 180-day period for the submission of such claims (in such manner as prescribed by such Secretary) to begin not later than 30 days after such guidance is issued. Such claims shall be paid by such Secretary not later than 60 days after receipt. If such Secretary has not paid pursuant to a claim filed under this subsection within 60 days after the date of the filing of such claim, the claim shall be paid with interest from such date determined by using the overpayment rate and method under section 6621 of such Code.
					IIProvision that expired in 2013
			201.Extension of credit for 2-wheeled plug-in electric vehicles
 (a)In generalSubparagraph (E) of section 30D(g)(3) is amended by striking acquired and all that follows and inserting “acquired—  (i)after December 31, 2011, and before January 1, 2014, and
 (ii)in the case of a vehicle that has 2 wheels— (I)during the period described in clause (i), or
 (II)after December 31, 2014, and before January 1, 2017.. (b)Effective dateThe amendment made by this section shall apply to vehicles acquired after December 31, 2014.
				IIIRevenue provisions
			301.Exclusion from gross income of certain clean coal power grants to non-corporate taxpayers
 (a)General ruleIn the case of an eligible taxpayer other than a corporation, gross income for purposes of the Internal Revenue Code of 1986 shall not include any amount received under section 402 of the Energy Policy Act of 2005.
 (b)Reduction in basisThe basis of any property subject to the allowance for depreciation under the Internal Revenue Code of 1986 which is acquired with any amount to which subsection (a) applies during the 12-month period beginning on the day such amount is received shall be reduced by an amount equal to such amount. The excess (if any) of such amount over the amount of the reduction under the preceding sentence shall be applied to the reduction (as of the last day of the period specified in the preceding sentence) of the basis of any other property held by the taxpayer. The particular properties to which the reductions required by this subsection are allocated shall be determined by the Secretary of the Treasury (or the Secretary's delegate) under regulations similar to the regulations under section 362(c)(2) of such Code.
 (c)Limitation to amounts which would be contributions to capitalSubsection (a) shall not apply to any amount unless such amount, if received by a corporation, would be excluded from gross income under section 118 of the Internal Revenue Code of 1986.
 (d)Eligible taxpayerFor purposes of this section, with respect to any amount received under section 402 of the Energy Policy Act of 2005, the term eligible taxpayer means a taxpayer that makes a payment to the Secretary of the Treasury (or the Secretary's delegate) equal to 1.18 percent of the amount so received. Such payment shall be made at such time and in such manner as such Secretary (or the Secretary's delegate) shall prescribe. In the case of a partnership, such Secretary (or the Secretary's delegate) shall prescribe regulations to determine the allocation of such payment amount among the partners.
 (e)Effective dateThis section shall apply to amounts received under section 402 of the Energy Policy Act of 2005 in taxable years beginning after December 31, 2011.
				302.Treatment of certain persons as employers with respect to motion picture projects
 (a)In generalChapter 25 (relating to general provisions relating to employment taxes) is amended by adding at the end the following new section:
					
						3512.Treatment of certain persons as employers with respect to motion picture projects
 (a)In generalFor purposes of sections 3121(a)(1) and 3306(b)(1), remuneration paid to a motion picture project worker by a motion picture project employer during a calendar year shall be treated as remuneration paid with respect to employment of such worker by such employer during the calendar year. The identity of such employer for such purposes shall be determined as set forth in this section and without regard to the usual common law rules applicable in determining the employer-employee relationship.
 (b)DefinitionsFor purposes of this section— (1)Motion picture project employerThe term motion picture project employer means any person if—
 (A)such person (directly or through affiliates)— (i)is a party to a written contract covering the services of motion picture project workers with respect to motion picture projects in the course of a client's trade or business,
 (ii)is contractually obligated to pay remuneration to the motion picture project workers without regard to payment or reimbursement by any other person,
 (iii)controls the payment (within the meaning of section 3401(d)(1)) of remuneration to the motion picture project workers and pays such remuneration from its own account or accounts,
 (iv)is a signatory to one or more collective bargaining agreements with a labor organization (as defined in 29 U.S.C. 152(5)) that represents motion picture project workers, and
 (v)has treated substantially all motion picture project workers that such person pays as employees and not as independent contractors during such calendar year for purposes of determining employment taxes under this subtitle, and
 (B)at least 80 percent of all remuneration (to which section 3121 applies) paid by such person in such calendar year is paid to motion picture project workers.
 (2)Motion picture project workerThe term motion picture project worker means any individual who provides services on motion picture projects for clients who are not affiliated with the motion picture project employer.
 (3)Motion picture projectThe term motion picture project means the production of any property described in section 168(f)(3). Such term does not include property with respect to which records are required to be maintained under section 2257 of title 18, United States Code.
 (4)Affiliate; affiliatedA person shall be treated as an affiliate of, or affiliated with, another person if such persons are treated as a single employer under subsection (b) or (c) of section 414..
 (b)Clerical amendmentThe table of sections for such chapter 25 is amended by adding at the end the following new item:Sec. 3512. Treatment of certain persons as employers with respect to motion picture projects.. (c)Effective dateThe amendments made by this section shall apply to remuneration paid after December 31, 2015.
 (d)No inferenceNothing in the amendments made by this section shall be construed to create any inference on the law before the date of the enactment of this Act.
				303.Equalization of excise tax and credits with respect to liquefied petroleum gas and liquefied
			 natural gas
				(a)Liquefied petroleum gas
 (1)In generalSubparagraph (B) of section 4041(a)(2) is amended by striking and at the end of clause (i), by redesignating clause (ii) as clause (iii), and by inserting after clause (i) the following new clause:
						
 (ii)in the case of liquefied petroleum gas, 18.3 cents per energy equivalent of a gallon of gasoline, and.
					(2)Energy
 equivalent of a gallon of gasolineParagraph (2) of section 4041(a) is amended by adding at the end the following:
						
							(C)Energy
 equivalent of a gallon of gasolineFor purposes of this paragraph, the term energy equivalent of a gallon of gasoline means, with respect to a liquefied petroleum gas fuel, the amount of such fuel having a Btu content of 115,400 (lower heating value)..
					(b)Liquefied natural gas
 (1)In generalSubparagraph (B) of section 4041(a)(2), as amended by subsection (a)(1), is amended by striking and at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , and and by inserting after clause (iii) the following new clause:
						
 (iv)in the case of liquefied natural gas, 24.3 cents per energy equivalent of a gallon of diesel..
					(2)Energy
 equivalent of a gallon of dieselParagraph (2) of section 4041(a), as amended by subsection (a)(2), is amended by adding at the end the following:
						
							(D)Energy
 equivalent of a gallon of dieselFor purposes of this paragraph, the term energy equivalent of a gallon of diesel means, with respect to a liquefied natural gas fuel, the amount of such fuel having a Btu content of 128,700 (lower heating value)..
 (3)Conforming amendmentsSection 4041(a)(2)(B)(iii), as redesignated by subsection (a)(1), is amended—
 (A)by striking liquefied natural gas,, and (B)by striking peat), and and inserting peat) and.
 (c)CreditsSection 6426 is amended by adding at the end the following new subsection:  (j)Energy equivalency determinations for liquefied petroleum gas and liquefied natural gasFor purposes of determining any credit under this section, any reference to the number of gallons of an alternative fuel or the gasoline gallon equivalent of such a fuel shall be treated as a reference to—
 (1)in the case of liquefied petroleum gas, the energy equivalent of a gallon of gasoline, as defined in section 4041(a)(2)(C), and
 (2)in the case of liquefied natural gas, the energy equivalent of a gallon of diesel, as defined in section 4041(a)(2)(D)..
 (d)Effective dateThe amendments made by this section shall apply to fuel sold or used after December 31, 2014.
				304.Additional
		information on returns relating to mortgage interest
				(a)In
 generalParagraph (2) of section 6050H(b) is amended by striking and at the end of subparagraph (C), by redesignating subparagraph (D) as subparagraph (G), and by inserting after subparagraph (C) the following new subparagraphs:
					
 (D)the amount of outstanding principal on the mortgage at the beginning of the calendar year, (E)the address of the property securing such mortgage,
 (F)the date of the origination of such mortgage, and. (b)Payee statementsSubsection (d) of section 6050H is amended by striking and at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting , and, and by inserting after paragraph (2) the following new paragraph:
					
 (3)the information required to be included on the return under subparagraphs (D), (E), and (F) of subsection (b)(2)..
 (c)Effective dateThe amendments made by this section shall apply to returns and statements the due date for which (determined without regard to extensions) is after December 31, 2016.
				IVBudgetary effects
			401.Budgetary effects
 (a)Paygo scorecardThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
 (b)Senate paygo scorecardThe budgetary effects of this Act shall not be entered on any PAYGO scorecard maintained for purposes of section 201 of S. Con. Res. 21 (110th Congress).August 5, 2015Read twice and placed on the calendar